11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Evangelia Ann Mayhall,                        * From the 42nd District Court
                                                of Taylor County
                                                Trial Court No. 26783A.

Vs. No. 11-17-00078-CR                        * January 31, 2019

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.